DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant’s Response, filed 2/22/2022, in reply to the Office Action mailed 8/19/2021, is acknowledged and has been entered.  Claims 20-48 and 50 are pending, of which claims 21—27, 29, 30 and 33-46 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 20, 28, 31, 32, 47, 48 and 50 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 28, 31, 32 and 47, 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barenholz (WO 2010/041255), in further view of Tumer et al. (Biochimica et Biophysica Acta (BBA) – General Subjects, 1983, 760(1), p. 119-125, abstract) and Lomnes et al. (US 2005/0255044), for reasons set forth in the previous Office Action.

	Response to arguments  
Applicant argues that in its prior response of September 1, 2020, Applicant argued that its claims were not obvious over the combination of Barenholz, Turner, and Lomnes because the claimed liposomal system has unexpected properties that render it non-obvious. Applicant submitted a Declaration under 37 C.F.R. § 1.132 (the “Declaration”) containing evidence that liposomal systems containing 30% sphingomyelin have significantly enhanced encapsulation properties and also significantly enhanced release properties (exhibiting higher release of their contents in response to contact with SMase) as compared to liposomes having either lower or higher amounts of sphingomyelin. The Declaration also contained evidence that these enhanced properties were unexpected.  Applicant argues that the present Office Action notes that this evidence of unexpected properties was dismissed because “the liposomal system of Barenholz having the same sphingomyelin content would necessarily have the same physical properties such as encapsulation/release efficiency.  Applicant argues that in essence the Office Action dismisses Applicant’s evidence of unexpected properties on inherency grounds.  Applicant cites MPEP 2112, and submits that the Examiner has not met that burden. The statement in the Office Action that “the liposomal system of Barenholz having the same sphingomyelin content would necessarily have the same physical properties such as encapsulation/release efficiency” is merely conclusory and does not provide a rationale or evidence to show inherency.  Applicant further argues that it is improper to apply the doctrine of inherency to disregard evidence of unexpected properties in assessing obviousness.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is respectfully submitted that unexpected properties have not been established relative to the closest prior art in the instant case.  See MPEP 716.02(d).  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
	In the instant case, Applicant has not provided a showing of unexpected results commensurate in scope with the claimed invention with the closest prior art.  For example, Barenholz exemplifies a liposomal system encapsulating an active agent and having 30% sphingomyelin content.  The instant claims recite a liposomal system encapsulating an active agent and having 30% sphingomyelin content.  While the data in the Declaration compared encapsulation and release properties of a liposomal system having 30% sphingomyelin content to those containing 20%, 40%, etc., a comparison was not shown between the claimed invention and the closest prior art, which also exemplifies a 30% sphingomyelin content.  The rejection is maintained.
	See also MPEP 2145.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 28, 31, 32 47, 48 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/308,770  in view of Schulze (US 2002/0034537), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that the present application has an earlier effective filing date than the copending application, and requests withdrawal of the provisional double patenting rejection when the present application is otherwise in condition for allowance.
The rejection is maintained at this time, as the pending claims remain rejected under 35 U.S.C. 103 and a terminal disclaimer has not been received.

Conclusion
	No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618